Dibell, P. J., specially concurring. I do not wish to be considered as holding that under ordinary circumstances the execution of a testamentary trust can be carried into a court of equity in a county other than that in which the testator lived and died and in which his estate proper is being administered, but under the circumstances of this case I conclude that the Kane county bill was properly filed in the county where the trustee bank was located when the testator appointed it and still is located.